Citation Nr: 0803212	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased initial rating for left 
wrist, status post first dorsal compartment release, with 
regional pain syndrome, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased initial rating for 
hypertension, currently rated as 0 percent disabling or 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 2000 to November 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In June 2007, the veteran provided testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO.  A transcript of the hearing is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The record reflects that the veteran seeks higher ratings for 
his left wrist and hypertension disabilities on appeal.  The 
veteran has urged, most recently in his June 2007 hearing 
testimony before the undersigned, that his hypertension and 
his left wrist are currently more disabling than reflected in 
the April 2004 examination findings upon which the grant of 
service connection was based.  The veteran has urged that the 
disorders have essentially worsened.  Moreover, the veteran 
has indicated that relevant private treatment records are not 
of record.  Specifically, he stated that he was treated for 
his disabilities at the "Mayo Clinic" last fall.  These 
records are not in the claims folder.  The veteran also 
testified that he had been treated by Steven Laitin, M.D.  
The Board finds records from Dr. Laitin in the file dated 
from August 2005 to June 2007.  

The veteran has not had a thorough VA examination for his 
disabilities since April 2004.  He has had recent treatment 
for these disabilities, and records of treatment show 
complaints suggesting possible worsening.  Considering the 
record and the testimony, the Board is of the opinion that 
current findings regarding each of these disabilities would 
be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for disability of the 
left wrist and hypertension whose records 
are not already in the claims folder, 
including the Mayo Clinic referenced in 
the veteran's testimony.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the current severity of his left wrist, 
status post first dorsal compartment 
release, with regional pain syndrome, and 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examinations, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Concerning the left wrist disorder, the 
physician is to indicate whether there is 
any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination as to the 
left wrist.  Neurological impairment, if 
any, is to be discussed, and the affected 
nerves identified.  Adequate reasons and 
bases are to be provided in the opinion.

Regarding the veteran's hypertension, 
regulation require that hypertension or 
isolated systolic hypertension must be 
confirmed by readings taken two or more 
times on at least three different days.  
The examiner is to indicate whether the 
veteran requires continuous medication 
for control of the disease.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


